Citation Nr: 1512464	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim

The duty to notify the Veteran of the evidence necessary to support his claim has not been adequately satisfied.  A Veteran's Claims Assistance Act (VCAA)" letter was sent to the Veteran in April 2012, which notified the Veteran what the evidence must show in a generic service connection claim.  However, the letter did not contain notice with respect to stressor development in a PTSD claim, e.g. the Veteran was not asked to provide a description of the in-service stressors, dates and places the incidents occurred, or units of assignment.  Specifically, the Veteran was not sent, or asked to submit, VA Form 21-0781, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD).  Such must be accomplished upon remand.  38 C.F.R. § 3.159.

The record compiled for appellate review is incomplete.  The Veteran's service personnel records have not been associated with the record.  Such must be obtained upon remand.  38 C.F.R. § 3.159(c)(2).

The Board also notes that power of attorney in favor of two agents (BH and AG) has been revoked.  See letters dated in January 2013 and June 2014.  On Remand, the Veteran should have the opportunity to appoint a new representative if he so desires.   

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran a stressor development letter with respect to the claim of service connection for PTSD.  The Veteran must be asked to provide a description of the in-service stressors, places and dates the incidents occurred, units of assignment, and the names and other identifying information concerning any individuals involved in the events.  Send the Veteran VA Form 21-0781, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder, and request that he complete it with as much specificity as possible.  All development letters and their responses must be associated with the claims folder.  Based on his response, develop the claimed stressor(s).  Thereafter, make a specific determination as to whether any stressor has been verified.

2.  Obtain the Veteran's service personnel records from the appropriate record depository.  All requests for records and their responses must be associated with the claims folder. 

3.  Notify the Veteran that he may appoint a new representative in connection with the claim on appeal. (Note: power of attorney in favor of two agents (AG and BH) was revoked in January 2013 and June 2014, respectively.)  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include ordering a VA examination, if necessary), the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




